Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 1. A preparation method of a nanometer metal oxide supported carrier based on anodic oxidation, comprising:
Step 1: adding an electrolyte to a reaction pool, and fixing a cathode and an anode oppositely, wherein the cathode is a metal plate that is identical to the carrier of the nano metal oxide supported carrier and the anode is a plate;
Step 2: stirring the electrolyte with a magnetic stirrer at a constant speed, wherein the revolution speed of the magnetic stirrer is not lower than 500 revolutions per minute;
Step 3: switching power on to the reaction pool; setting the output voltage between 10v and 50v of the reaction pool; and
anode metal plate an anodic oxidation reaction, wherein metal oxide nanotubes and/or metal oxide nanoparticles are generated on the surface of the anode metal plate; with increase of oxidization time and under the action of stirring, the metal oxide nanotubes and/or metal oxide nanoparticles on the surface of the anode metal plate to obtain dissolved and shed-off nano fragments; under the action of an electric field force, the dissolved and shed-off nano fragments migrate towards the cathode and nanometer metal oxide supported carrier.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
CN101891146, English translation, teaches a preparation method of a magnetic-doped titanium dioxide nanotube. 
‘146 teaches taking the removed oxide and cleaning the dried titanium-iron alloy foil as an anode, the Pt sheet serving as a cathode, the distance between the two poles being 4 cm, putting an ethylene glycol solution containing .25 wt% of ammonium fluoride and 1 wt% of water, reacting at normal temperature for 35 hours at a voltage of 20V and forming a TiO2 nanotube doped with Fe ions. 
This reference does not teach with increase of oxidization time and under the action of stirring, the metal oxide nanotubes and/or metal oxide nanoparticles on the surface of the anode metal plate are dissolved and shed off into the electrolyte to obtain 

US6781652 teaches a liquid crystal display panel. 
‘652 teaches The anodic oxidation of the aluminum film 151 is performed, for example, in an electrolyte filled in a quartz tub (not illustrated), with the aluminum film 151 being set to be the anode while, on the other hand, platinum (not illustrated) is set to be the cathode. The aluminum film 151 and the platinum electrode are disposed in such a way as to oppose each other, respectively, on both sides of the quartz tub.
As the electrolyte there is used, for example, one prepared by adjusting a 3% aqueous solution of oxalic acid to pH=1.9. During the anodic oxidation of the aluminum film 151, the electrolyte is stirred in order not to disturb the liquid surface of the quartz tub. When stirring the electrolyte, the temperature distribution thereof becomes fixed, whereby the thickness of the anodic oxide film can be made fixed.
The anodic oxidation was performed using a stirrer with the rotations number thereof being set to be 200 rpm and the electrolyte temperature at that time being maintained to be 30oC. And, a direct current power source is connected to the anode electrode and cathode electrode. Also, the direct current power source is arranged so that changeover can be made between the ending of the constant current and the outputting of the constant voltage.

This reference does not teach with increase of oxidization time and under the action of stirring, the metal oxide nanotubes and/or metal oxide nanoparticles on the surface of the anode metal plate are dissolved and shed off into the electrolyte to obtain dissolved and shed-off nano fragments; under the action of an electric field force, the dissolved and shed-off nano fragments migrate towards the cathode and adhere to the surface of the cathode, thereby forming a nanometer metal oxide supported carrier as claimed in claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836. The examiner can normally be reached 10am- 6pm M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        3/2/22